[J-115-2019]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 777 CAP
                                                  :
                      Appellee                    :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 CHARLES RAY HICKS,                               :
                                                  :
                      Appellant                   :


                                          ORDER



PER CURIAM

       AND NOW, this 24th day of December, 2019, the Notice of Appeal is QUASHED.

The collateral order doctrine requires the order to be separable from the main cause of

action and involve a right that is too important to be denied review and will be irreparably

lost if review is postponed until final judgment. See Pa.R.A.P. 313. Appellant has

advanced no claim that the PCRA court’s discovery order violates a privilege held by him,

and no privilege enjoyed by Appellant appears to be implicated in relation to the PCRA

court’s May 7, 2019 order. Compare Commonwealth v. Williams, 86 A.3d 771 (Pa. 2014)

(allowing a Commonwealth appeal of a PCRA discovery order that purportedly infringed

on the work-product doctrine).

       Accordingly, this appeal is not properly before this Court. See Commonwealth v.

Saunders, 394 A.2d 522, 524 n.2 (Pa. 1978) (stating that an issue involving this Court’s

jurisdiction may be raised sua sponte).